Citation Nr: 1626362	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Bottoms, One Time Representative


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1975 and from September 1976 to December 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran originally requested a Board hearing in his January 2009 substantive appeal, but withdrew that request in December 2011.  No other hearing request remains pending.  

In March 2012, the Board remanded the case for further evidentiary development.  The case is once again before the Board.


FINDING OF FACT

 The Veteran has been continuously incarcerated for a felony since May 1994.


CONCLUSION OF LAW

The assignment of a TDIU is denied as a matter of law. 38 U.S.C.A. § 5313(c) (West 2014); 38 C.F.R. § 3.341(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2014) are not applicable to the claim adjudicated herein because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Id.; See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to the issue adjudicated herein is harmless error.

Under applicable VA statute, "[t]he Secretary shall not assign to any veteran a [TDIU] of the veteran resulting from a service-connected disability during any period during which the veteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony."  38 U.S.C.A.        § 5313(c) (West 2014); see also 38 C.F.R. § 3.341(b) (2014).  The VA's General Counsel  has noted that, "[t]he provision that became section 5313(c) was described in the legislative history of Pub. L. No. 96-385 as prohibiting an adjudication of [a TDIU] during the period of the Veteran's incarceration. (emphasis in original)" VAOPGCPREC 13-97 (April 7, 1997) (citing Explanatory Statement of House Bill, Senate Amendment, and Compromise Agreement, 96th Cong., 2d Sess., reprinted in 1980 U.S.C.C.A.N. 3323, 3327). The Veteran has been continuously incarcerated since May 1994 based upon a felony conviction.  As a result, his TDIU claim, which was raised after he became incarcerated, may not be adjudicated.  Therefore, it is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

 A TDIU is denied as a matter of law.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


